Citation Nr: 0534122	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-29 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service from July 1942 to January 
1946, and from October 1946 to February 1947.  He died on 
January [redacted], 2002, and the appellant is the veteran's widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of January 2003 from the 
Detroit, Michigan, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  That decision denied entitlement to 
service connection for the cause of the veteran's death, for 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318, and for Dependent's 
Educational Assistance benefits under the provisions of 
Chapter 35.  

The appellant testified at a hearing before the undersigned 
Veterans Law Judge sitting in Detroit, Michigan, in September 
2005.  A transcript of that hearing was produced and has been 
included in the claims folder for review.  

Per 38 U.S.C.A. 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran/appellant, and the VA is reasonably aware 
that said veteran/appellant is potentially entitled to VA 
benefits.  In this instance, the record shows that in July 
1961, the veteran's disability evaluation was reduced from 80 
to 50 percent.  It is unclear whether the reduction was 
accomplished in violation of 38 C.F.R. § 3.172 (1956).  This 
matter is thus referred back to the appellant, her accredited 
representative, and the RO to investigate whether the 
appellant, and the veteran's estate, is eligible for any 
additional benefits.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  While serving in the US Army Air Corps, the veteran was 
an arc welder.  

3.  The veteran died on January [redacted], 2002, at the age of 77.  
According to the certificate of death, the cause of the 
veteran's death was severe chronic obstructive pulmonary 
disease along with chronic congestive heart failure.    

4.  The appellant was married to the veteran at the time of 
his death.

5.  At the time of his death, the veteran was service-
connected for chronic severe anxiety reaction with obsessive 
and compulsive features.  

6.  A VA medical doctor has insinuated that exposure to 
welding fumes and debris would likely cause chronic 
obstructive pulmonary disease.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a 
disability incurred in or aggravated by service, or which may 
be presumed service-connected, did proximately cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death.  

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2005).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2005).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2005).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2005).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2005); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The widow has claimed that because of the veteran's military 
occupational specialty, that of an arc welder, he was exposed 
to welding fumes and debris, he developed a lung disability - 
chronic obstructive pulmonary disease (COPD).  She maintains 
that he received treatment on and off for a cough and 
congestion since his release from service, and that the COPD 
eventually severely limited the veteran's ability to 
accomplish daily tasks and duties.  To support her 
assertions, the appellant has provided testimony before the 
undersigned Administrative Law Judge.  She has repeated her 
written assertions before said individual.

In order to fully develop the appellant's claim, the RO 
obtained an opinion from a VA physician concerning the 
appellant's assertions.  A written opinion appears in the 
claims folder; it is from April 2005.  It states the 
following:

	. . . Chronic exposure to welding 
fumes and debris for several years [is] 
likely to cause chronic obstructive 
pulmonary disease.  However, in this 
particular case, the veteran was a welder 
for a short period only (10/1946 to 
2/1947), during his service. . . 

The opinion provided by the doctor does not reflect the 
veteran's true service dates.  The veteran was an arc welder 
from 1942 to 1946.  In other words, he was exposed to welding 
fumes and debris for several years.  

Taking all the evidence into consideration, the Board 
concludes that the record contains both positive and negative 
evidence in support of the appeal.  The record contains an 
equivocal opinion that insinuates that the veteran's military 
occupational specialty caused or resulted in the veteran 
suffering from COPD, which in turn, contributed to or 
proximately led to the veteran's death.  The other medical 
evidence of record does not address the appellant's 
contentions; they neither prove or disprove her assertions.  
Moreover, those same documents do not confirm or disprove the 
determinations previously made by the VA.  Thus, the Board 
finds that with the resolution of reasonable doubt in the 
appellant's favor, it is as likely as not that the veteran's 
COPD was caused by his military service, and that it 
contributed substantially and materially to the cause of the 
veteran's death.  Therefore, service connection for the cause 
of the veteran's death is warranted.  38 C.F.R. §§ 3.102, 
3.312 (2005).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


